Citation Nr: 0400255	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  00-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cardiovascular, respiratory, digestive, and mental (claimed 
as memory loss) disorders as a result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran had active service from April 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The veteran's claims were previously before the Board, and in 
an August 2001 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for a mental disorder, claimed as memory loss, will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the veteran sustained any additional cardiovascular, 
respiratory, and digestive disabilities as a result of a 
series of VA surgical procedures in March 1999.

2.  The evidence does not show that the veteran has 
cardiovascular, respiratory, or digestive disorders that are 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or other fault on the part of VA.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for cardiovascular, respiratory, or digestive 
disorders as a result of VA treatment have not been met. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's compensation claim was filed in 
May 1999 and remains pending.  The United States Court of 
Appeals for Veterans Claims (the Court) held in Holliday v. 
Principi, 14 Vet. App. 280 (2001) that the VCAA was 
potentially applicable to all claims pending on the date of 
enactment, citing Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Subsequently, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that Section 3A of the VCAA (covering the duty to notify and 
duty to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application and 
to the extent they conflict with the United States Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, 
to the extent that the Kuzma case may be distinguished from 
the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date and because the current claim is still pending 
before VA, the Board finds that the provisions of the VCAA 
are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 1999 statement of the case and a 
supplemental statement of the case issued in March 2003, the 
RO notified the veteran of regulations pertinent to 
compensation claims under 38 U.S.C.A. § 1151, informed him of 
the reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a September 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board concludes that the VCAA notification letter sent to 
the veteran in September 2001 is legally sufficient.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. § ___; see also Paralyzed Veterans of America v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  

In this case, the September 2001 letter requested a response 
within 60 days.  At the same time, however, more than one 
year has now passed since that notification was provided.  
Moreover, in October 2001, the veteran waived the 60-day 
waiting period and indicated that he did not have additional 
medical evidence to submit.  In December 2001, VA outpatient 
treatment records were received and the veteran was provided 
with VA examinations in March 2002.  Those records have been 
included in the claims file.  In addition, veteran's 
representative submitted a statement in support of his claim 
in August 2003.  

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA hospitalization and outpatient treatment records 
have been received and the veteran was provided with VA 
examinations in July 1999 and March 2002.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the November 2000 personal hearing; VA 
hospitalization and outpatient treatment reports; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Under the applicable law, when a veteran suffers additional 
disability as the result of VA surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).  
For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2003).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3) (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran contends that his March 1999 VA surgical 
treatment caused additional disability in the form of 
cardiovascular, respiratory, and digestive disorders.  He has 
therefore claimed that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).

The veteran was hospitalized in March 1999 for unstable 
angina.  At that time, his ascending aortic aneurysm was 
resected and replaced with woven vascular graft; a defective 
prosthetic aortic valve was resected and replaced with 
pericardial tissue heart valve; and a coronary artery bypass 
graft was performed.  Intraoperative complications consisted 
of retroperitoneal hematoma associated with significant 
volume loss and the discovery of a bleeding site in the right 
external iliac artery which was repaired; bleeding at the 
distal aortic suture line that had to be controlled; bleeding 
at the proximal aortic suture line; and an inability of the 
surgeon to return abdominal contents to abdominal cavity 
requiring placement of isolation bowel bag.  The veteran's 
postoperative condition was described as being 
hemodynamically stable, in normal sinus rhythm, with good 
blood pressure.  

The veteran had a follow-up surgery for primary abdominal 
closure and placement of a jejunostomy feeding tube.  A blunt 
perforation of the anterior wall of the right ventricle was 
discovered and controlled.  Two days later, the veteran 
underwent a third surgical procedure, a mediastinal 
exploration due to a persistent small leak in the mediastinal 
chest tube and chest x-ray evidence of pneumomediastinum.  
Two punctuate perforations of the medial aspect of the left 
upper lobe were discovered and closed with a wedge resection.

During the veteran's hospitalization from March 28 to April 
7, 1999, the veteran was noted to have deep vein thrombosis 
and surgical correction of the thrombosis was undertaken.

The veteran was discharged from cardiothoracic surgery to 
extended care in April 1999.  He was evaluated for dysphagia 
due to being intubated for extended periods during his 
surgeries.  Chest X-rays revealed bilateral pleural effusions 
and the veteran was assessed with mild oropharyngeal 
dysphagia.  The veteran was discharged home in May 1999.

At his July 1999 VA examination, the veteran was described as 
extremely weak and emaciated.  His chest was clear to 
auscultation, though he did not breath completely in and out, 
and diaphragmatic excursion was decreased.  His heart had a 
regular rate and rhythm with a positive hear murmur secondary 
to porcine valve replacement of the aortic valve.  There was 
also a well-healed surgical scar of the chest and a well-
healed laparotomy incision of the abdomen.  An echocardiogram 
was consistent with tissue prosthesis in aortic position and 
the pulmonary function tests revealed a moderate restrictive 
defect.  Upon examination, the examiner found that the 
veteran was presently severely debilitated secondary to 
multiple surgeries.  He diagnosed the veteran with coronary 
artery disease status post coronary artery bypass graft x 1, 
porcine aortic valve replacement; mediastinal perforation 
status post omentopexy, as complication of number 1; and 
retroperitoneal bleed status post complication of coronary 
artery bypass graft procedure.  The examiner commented that 
the veteran's weight loss and debilitated state were 
residuals of the March 1999 surgery.  He did not comment on 
whether the weight loss or debilitated state was proximately 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  The examiner also stated 
that the veteran's coronary artery disease and aortic valve 
insufficiency were the reasons for the March 1999 surgery and 
thus not caused by the surgery.  Finally, the examiner opined 
that the veteran's lung condition was consistent with chronic 
obstructive pulmonary disease (COPD) and most likely related 
to 50 year smoking history. 

At his March 2002 VA examination, it was noted that the 
veteran had intermittent trouble swallowing since his March 
1999 surgery.  Following a physical examination, the veteran 
was diagnosed with minimal hypopharyngeal dysphagia secondary 
to debilitation and presbyesophagus.  In a January 2003 
addendum, it was noted that the veteran's dysphagia did not 
result from any VA negligence.  The examiner stated that the 
veteran's surgeries had required surgical manipulation of the 
chest and regions of the esophagus, and that there was a 
"reasonable, foreseeable expectation" of possible scar 
tissue in that area.  Therefore, there was no lack of skill 
or error in judgment that resulted in dysphagia.  

In a separate March 2002 VA examination report, the veteran 
was diagnosed with COPD.  The examiner indicated that the 
veteran's COPD was not a residual of VA surgical or medical 
treatment.  The veteran was also diagnosed with coronary 
artery disease, status post coronary artery bypass graft of 
one vessel with residual angina; ascending aortic aneurysm; 
and aortic valve failure.  The examiner opined that the 
veteran's heart conditions had not been worsened by the 
surgical or medical treatment received at the VA hospital.  
While "chest pain" was also included in the examiner's 
discussion, such pain was considered to have been part of the 
veteran's osteomyelitis for which the veteran's entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
has been established.  

In this regard, the Board notes that in a March 2003 rating 
decision, the veteran was awarded VA compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for osteomyelitis, 
an incisional abdominal hernia, and deep venous thrombosis of 
the left lower extremity.

As to the disabilities at issue, the Board has considered all 
of the evidence of record and concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 as 
the objective evidence of record has not shown that the 
veteran has cardiovascular, respiratory, or digestive 
disorders that are due to negligence or fault by VA.  As 
such, the claims must be denied.  

As noted above, there is no evidence that the veteran has a 
cardiovascular, respiratory, or digestive disorder that is 
due to the veteran's March 1999 VA treatment or that was a 
proximate result of negligent care.  With respect to the 
veteran's cardiovascular disorder, the July 1999 VA examiner 
noted that the veteran's coronary artery disease, aortic 
valve insufficiency, and ascending aortic aneurysm were the 
reasons for the March 1999 surgery and thus not caused by the 
surgery.  In addition, the March 2002 VA examiner stated that 
the veteran's cardiovascular disorders were not worsened by 
the treatment.  As such, there is no basis on which to grant 
compensation for a cardiovascular disorder under 38 U.S.C.A. 
§ 1151.  

The veteran's claims of entitlement to compensation under 38 
U.S.C.A. § 1151 for respiratory and digestive disorders are 
similarly without merit.  The veteran was diagnosed with COPD 
by both the July 1999 and March 2002 VA examiners.  Neither 
examiner linked the disorder to the veteran's March 1999 
treatment.  Instead, it was noted that the veteran's COPD was 
due to his prior history of smoking.  The March 2002 VA 
examiner specifically stated that COPD was not a residual of 
VA treatment.  With respect to veteran's digestive disorder, 
the veteran was diagnosed with dysphagia in March 2002.  
However, in the January 2003 addendum, the examiner opined 
that the dysphagia did not result from an negligence.  
Instead, it was a "reasonably foreseeable" result of the 
veteran's prior surgeries.  There is thus no basis on which 
to grant compensation for digestive or respiratory disorders 
under 38 U.S.C.A. § 1151.  

To the extent that the veteran contends that he has 
cardiovascular, respiratory, or digestive disorders that are 
due to, or the fault of, VA negligence or lack of care, it is 
now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (19920; see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Accordingly, the Board concludes that the appeal must be 
denied as the preponderance of the evidence is against the 
veteran's claims that he has cardiovascular, respiratory, and 
digestive disorders that are due to VA surgical treatment and 
the proximate result of negligent care. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for a cardiovascular 
disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a respiratory 
disorder is denied. 

Compensation under 38 U.S.C.A. § 1151 for a digestive 
disorder is denied.


REMAND

The Board finds that additional development is necessary for 
the veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a mental disorder, claimed as memory 
loss.    

In the August 2001 remand, the Board instructed the RO to 
obtain a medical opinion determining whether the veteran had 
a mental disorder, claimed as memory loss that was as least 
as likely as not proximately caused by his March 1999 VA 
medical and surgical treatment.  In addition, the examiner 
was asked to provide an opinion as to whether such treatment 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, or that an 
additional disability was caused by an event that was not 
reasonably foreseeable on the part of VA in furnishing the 
hospital care, medical, or surgical treatment.  It does not 
appear that the RO complied with the Board's instructions. 

In a March 2002 opinion, the VA examiner asserted that the 
veteran's memory loss was, in view of the timing of the 
dysfunction, more likely than not proximately caused by the 
March 1999 VA medical and surgical treatment.  However, with 
respect to negligence, the examiner stated that he was "not 
qualified to offer an opinion as to whether or not the VA 
medical and surgical treatment in 1999 involved carelessness, 
neglect, or negligence, or errors in judgment."  As such, 
the opinion given by the examiner did not comply with the 
Board's August 2001 instructions. 

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In Stegall, the Court held that a remand by the 
Board imposes upon the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board erred in failing to insure 
compliance.  Id.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO must review the claims file 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

2.  The RO should then return the claims 
file to the examiner at the VAMC in 
Oklahoma City, Oklahoma who conducted the 
March 2002 VA examination for mental 
disorders for clarifying information.  
That examiner is requested to offer 
comments and an opinion to the following: 

(a) Does the veteran currently have 
a mental disorder that is 
manifested by memory loss? 

(b) If the answer to (a) is yes, is 
it as least as likely as not that 
the veteran's mental disorder is 
proximately due to the March 1999 
VA medical or surgical treatment?

(c) Is it as least as likely as not 
that the veteran's mental disorder 
is due to treatment that involved 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or was 
caused by an event that was not 
reasonably foreseeable on the part 
of VA in furnishing the hospital 
care, medical or surgical 
treatment?

The examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination. 

3.  If the March 2002 examiner is 
unavailable, is unable to respond to the 
questions stated or if a clinical 
examination is deemed necessary to 
adequately address the questions posed by 
the Board in this remand, the RO should 
ensure that the veteran is afforded such 
an examination and that examiner should 
respond to the questions set forth above.  

4.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the March 
2003 supplemental statement of the case, 
and readjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 for a mental disorder, 
claimed as memory loss.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



